Case 2:16-cv-06509-ES-CLW Document 166 Filed 09/07/21 Page 1 of 2 PageID: 3690

                                                 Michael B. Himmel           One Lowenstein Drive
                                                 Partner                     Roseland, New Jersey 07068

                                                                             T: 646.414.6904
                                                                             F: 973.597.6173
                                                                             E: mhimmel@lowenstein.com




 September 7, 2021


 VIA ECF

 The Honorable Esther Salas
 United States District Court
    for the District of New Jersey
 Martin Luther King Jr. Federal Building
 50 Walnut Street
 Newark, NJ 07102


 Re:      In re Cognizant Technology Solutions Corporation Securities Litigation.
          Case No.: 2:16-cv-06509 (ES) (CLW)

 Dear Judge Salas:

         We are Liaison Counsel for Lead Plaintiffs in the above-captioned action. Today, Lead
 Plaintiffs filed their papers in support of their unopposed motion for preliminary approval of the
 Settlement, which, subject to the Court’s approval, will resolve this Action for $95 million.
 Because the motion is unopposed by Defendants, it is presently ripe for consideration by the Court.

         If the Court grants preliminary approval of the proposed Settlement, we respectfully
 request that the Court adopt the proposed schedule set forth in the [Proposed] Order Preliminarily
 Approving Proposed Settlement and Providing for Notice (the “Preliminary Approval Order”).
 The Preliminary Approval Order will establish dates for: (a) a hearing to consider final approval
 of the Settlement and related matters (the “Settlement Hearing”); (b) the mailing and publication
 of notice of the Settlement to the Settlement Class, and (c) Settlement Class Members to submit
 Claims, object to the proposed Settlement, or request exclusion from the Settlement Class.

          Lead Plaintiffs request that Court schedule the Settlement Hearing on December 13, 2021,
 or at the Court’s earliest convenience after that date. The illustrative dates provided below assume
 that the Court enters the Preliminary Approval Order on September 14, 2021, and sets the
 Settlement Hearing for December 13, 2021. Please note that the Court need only enter the date of
 the Settlement Hearing at paragraph 5 of the accompanying proposed Preliminary Approval Order,
 as all other dates or deadlines referenced below will be set based on either (a) the date of entry of
 the Preliminary Approval Order or (b) the date chosen by the Court for the Settlement Hearing.




 33298/2
 09/07/2021 204176928.1
Case 2:16-cv-06509-ES-CLW Document 166 Filed 09/07/21 Page 2 of 2 PageID: 3691




 Honorable Esther Salas
 September 7, 2021
 Page 2


  Event                             Proposed Timing                              Example Date
  Deadline for mailing the          No later than 15 business days after       October 5, 2021
  Notice and Claim Form to          entry of Preliminary Approval Order
  Settlement Class Members          (Preliminary Approval Order ¶ 7(b))
  (which date shall be the
  “Notice Date”)
  Deadline for publishing the       No later than 10 business days after the   October 20, 2021
  Summary Notice                    Notice Date (Preliminary Approval
                                    Order ¶ 7(d))

  Deadline for filing of papers     35 calendar days before the date set for   November 8, 2021
  in support of final approval of   the Settlement Hearing (Preliminary
  the Settlement, Plan of           Approval Order ¶ 27)
  Allocation, and Lead
  Counsel’s motion for
  attorneys’ fees and expenses)
  Deadline for receipt of           21 calendar days before the date set for   November 22, 2021
  requests for exclusion or         the Settlement Hearing (Preliminary
  objections                        Approval Order ¶¶ 14, 17, 18)
  Deadline for filing reply         7 calendar days before the Settlement      December 6, 2021
  papers                            Hearing (Preliminary Approval Order
                                    ¶ 27)

  Settlement Hearing                90 calendar days after entry of the        December 13, 2021
                                    Preliminary Approval Order, or at the
                                    Court’s earliest convenience thereafter,
                                    but not before December 13, 2021
                                    (Preliminary Approval Order ¶ 5)
  Postmark deadline for             120 calendar days after the Notice Date    February 2, 2022
  submitting Claim Forms            (Preliminary Approval Order ¶ 11)

       We appreciate the Court’s consideration of this matter. We are available at the Court’s
 convenience to answer any questions or discuss this matter further.

 Respectfully submitted,

 s/ Michael B. Himmel




                                                 -2-
